DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-15 are pending. 

Claim Objections
Claim 5 is objected to because of the following informalities: “the set gain of the second radar is high than the set gain first radar” has grammatical errors. 
The limitation should be amended to “the set gain of the second radar is higher than the set gain of the first radar”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) an apparatus for measuring a bio-signal using a radar. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 

Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 
	Yes, the judicial exception relied upon by the instantly claimed invention is an abstract idea, and the limitation that sets forth or describes the abstract idea is: “a signal synchronizing unit synchronizing the first signal and the second signal” and “a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal”. The reason that the limitation is considered an abstract idea is because they are directed to mathematical concepts (mathematical calculations).  
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim recites “a signal synchronizing unit” and “a bio-signal detecting unit” which can be interpreted as a generic processor. These units do not integrate the judicial exception into a practical application, because it is merely using a generic processor as a tool to perform an abstract idea (see MPEP 2106.05(f)).  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “a first signal obtaining unit obtaining a first signal including a first bio-signal of a subject to be measured from a first radar” and “a second signal obtaining unit obtaining a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: Lin et al. (US 2018/0263502)  a first signal obtaining unit obtaining a first signal including a first bio-signal of a subject to be measured from a first radar (para. [0053], this embodiment discloses that a first vibration signal, which includes respiration signal, can be measured via another radar signal (different from a radar signal used to obtain S(n) which includes respiratory and heartbeat signals), claim 1 discloses a first vibration signal and a second vibration signal, where the first vibration signal reads on "a first signal including a first bio-signal"; para. [0090], [0091], computing device and memory) and a second signal obtaining unit obtaining a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar (para. [0072], [0073], fig. 15 discloses a radar signal, S(n), which includes respiration signal and heartbeat signal, claim 1 discloses a first vibration signal and a second vibration signal, where the second vibration signal reads on "a second signal including both of first bio-signal and a second bio-signal of the subject".; para. [0090], [0091], computing device and memory). 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 2-9, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claims 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a method of measuring a bio-signal. 
To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.
The instant claims are evaluated according to such analysis.  
Step 1: Is the claim to a process, machine, manufacture or composition of matter? 
	Yes, Claim 10 is directed towards a process. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon? 

Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	No, the claim does not recite additional elements that integrate the judicial exception into a practical application.  
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
	No, the claim recites additional elements, “obtaining a first signal including a first bio-signal of a subject to be measured from a first radar” and “obtaining a second signal including both of the first bio-signal and a second bio-signal of the subject to be measured from a second radar”. The additional element does not amount to significantly more than the judicial exception, because it is simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (See MPEP 2106.05(d)) and Berkheimer Memo. 
The additional element is disclosed in a prior art reference: Lin et al. (US 2018/0263502) discloses obtaining a first signal including a first bio-signal of a subject to be measured from a first radar (para. [0053], this embodiment discloses that a first vibration signal, which includes respiration signal, can be measured via another radar signal (different from a radar signal used to obtain S(n) which includes respiratory and heartbeat signals), claim 1 discloses a first vibration signal and a second vibration signal, where the first vibration signal reads on "a first signal including a first bio-signal"; para. 
Therefore, the claim is not patent eligible.
With regards to the instantly rejected dependent claims 11-14, these claims when analyzed as a whole are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to a judicial exception and/or do not add significantly more to the judicial exception. Therefore, the claim(s) is/are not patent eligible.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “[a] computer program stored in a recording medium” can be interpreted as without any structural recitations. 
The broadest reasonable interpretation of a claim drawn to a computer program stored in a recording medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. The above claimed structure is described in non-limiting open-ended language, and the broadest reasonable interpretation is not limited to non-transitory media. MPEP 2106.03.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first signal obtaining unit obtaining a first signal”, “a second signal obtaining unit obtaining a second signal”, “a signal synchronizing unit synchronizing the first signal and the second signal” and “a bio-signal detecting unit calculating a difference between the synchronized first and second signals and determining the second bio-signal by removing the first bio-signal from the second signal” in claims 1, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on the disclosure of the instant specification, there are no structures that correspond to “a first signal obtaining unit”, “a second signal obtaining unit”, “a signal synchronizing unit”, and “a bio-signal detecting unit”. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, “a first signal obtaining unit”, “a second signal obtaining unit”, “a signal synchronizing unit”, and “a bio-signal detecting unit” are indefinite, because no corresponding structures are disclosed for these limitations. 
Indefiniteness of claim 1 renders its dependent claims indefinite. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re Claim 3, the limitations “a signal synchronizing unit synchronizing the first signal and the second signal; and a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal” and “wherein the second radar is disposed closer to the subject than the first radar” lacks written description requirement. 
The instant specification discloses in para. [0060] and [0061] that signal synchronizing unit generate a signal by approximating the long distance signal S1 to the short distance signal S2 by using a least mean squares filter or a projection method, where synchronizing means approximating a period and a phase of two signals for obtaining a difference signal between two signals. 
 Para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0 since the same is a value that is approximated from each other. 

The instant specification discloses synchronizing two signals by approximating a period and a phase of the two signals using the least mean squares filter or the projection method, but does not disclose approximating the amplitudes of the two signals. 
However, para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0, but doesn’t disclose how the amplitudes of the two signals became approximately the same.
If the first signal and the second signal have different amplitudes of first bio-signal (or breathing signal), then the second bio-signal cannot be determined by removing the first bio-signal from the second signal. 
Re Claim 5, the limitations “a signal synchronizing unit synchronizing the first signal and the second signal; and a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal” and “wherein the set gain of the second radar is high than the set gain first radar” lacks written description requirement. 
The instant specification discloses in para. [0060] and [0061] that signal synchronizing unit generate a signal by approximating the long distance signal S1 to the short distance signal S2 by using a least mean squares filter or a projection method, where synchronizing means approximating a period and a phase of two signals for obtaining a difference signal between two signals. 
 Para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0 since the same is a value that is approximated from each other. 
Examiner’s understanding is that the second radar having a higher set gain will yield larger amplitude of breathing signal in the second signal compared to the first radar having a lower set gain. 
a period and a phase of the two signals using the least mean squares filter or the projection method, but does not disclose approximating the amplitudes of the two signals. 
However, para. [0068] discloses that SB2-ŜB2 is a breathing signal and may be calculated as 0, but doesn’t disclose how the amplitudes of the two signals became approximately the same.
If the first signal and the second signal have different amplitudes of first bio-signal (or breathing signal), then the second bio-signal cannot be determined by removing the first bio-signal from the second signal. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7, 9-14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0263502), hereinafter "Lin", in view of Berlin et al. (US 2016/0151022), hereinafter “Berlin”. 
Re Claims 1 and 7, Lin discloses an apparatus for measuring a bio-signal by using a radar, the apparatus comprising: 

a second signal obtaining unit obtaining a second signal including both of first bio-signal and a second bio-signal of the subject to be measured from a second radar (para. [0072], [0073], fig. 15 discloses a radar signal, S(n), which includes respiration signal and heartbeat signal, claim 1 discloses a first vibration signal and a second vibration signal, where the second vibration signal reads on "a second signal including both of first bio-signal and a second bio-signal of the subject".); and 
a bio-signal detecting unit calculating a difference between the synchronized first and second signals, and determining the second bio-signal by removing the first bio-signal from the second signal (para. [0053], discloses that the first vibration is to be subtracted from the reflected signal to produce the remaining signal; para. [0054], FIGS. 5A-5C show examples of how the heartbeat peaks can be extracted from the remaining baseband signal by applying the Tompkins peak detection; para. [0076]-[0080] discloses mathematical methods with equations to obtain heartbeat signal from the second signal by subtracting the respiratory signal).
Lin is silent regarding a signal synchronizing unit synchronizing the first signal and the second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a phase of the first signal to the second signal. 
Berlin discloses systems and methods for associating physiological sensors to patients and teaches a signal synchronizing unit synchronizing a first signal and a second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin, by adding a signal synchronizing unit synchronizing the first signal and the second signal, wherein the signal synchronizing unit synchronizes the first signal and the second signal by approximating a period and a phase of the first signal to the second signal, as taught by Berlin, for the purpose of synchronizing signals from two different sensors that measure the same physiological events (para. [0030]). 
Re Claims 10, 14, and 15, Claims 10, 14, and 15 are rejected under substantially the same basis as claims 1 and 7. Lin further discloses a computing device and memory (para. [0090], [0091]). 
Re Claims 2 and 11, Lin discloses that the first signal and the second signal can be measured via separate radar signals (para. [0053]); therefore, the first radar, measuring the first signal, would be disposed at a set distance such that the first bio-signal is measured from the subject to be measured, and the second radar, measuring the second signal, would be disposed at a set distance such that both of the first bio-signal and the second bio-signal are measured (para. [0068] discloses that a radar sensor would be placed at a distance away from the subject).
Re Claims 4 and 12, Lin discloses that the first signal and the second signal can be measured via separate radar signals (para. [0053]); therefore, the first radar, measuring the first signal, would have a set gain such that the first bio-signal is measured from the subject to be measured, and the second radar, 
Re Claims 6 and 13, Lin discloses that the first bio-signal is a breathing signal of the subject to be measured, and the second bio-signal is a heartbeat signal of the subject to be measured (para. [0053], discloses that the first vibration is to be subtracted from the reflected signal to produce the remaining signal; para. [0054], FIGS. 5A-5C show examples of how the heartbeat peaks can be extracted from the remaining baseband signal by applying the Tompkins peak detection after respiration movement subtraction.; para. [0076]-[0080] discloses mathematical methods with equations to obtain heartbeat signal from the second signal by subtracting the respiratory signal).
Re Claim 9, Lin discloses that the first signal and the second signal can be measured via separate radar signals (para. [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin as modified by Berlin, by configuring the first radar and the second radar to constitute a single radar module, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. MPEP 2144.04. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0263502), hereinafter "Lin", as modified by Berlin et al. (US 2016/0151022), hereinafter “Berlin”, and further in view of Persson et al. (US 2009/0258640), hereinafter “Persson”. 
Re Claim 8, Lin as modified by Berlin discloses the claimed invention substantially as set forth in claims 1 and 7.
	Lin and Berlin are silent regarding the signal synchronizing unit approximating the period and the phase of the first signal to the second signal by using a least mean squares (LMS) filter or a projection method.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Lin as modified by Berlin, by configuring the signal synchronizing unit to approximate the period and the phase of the first signal to the second signal by using a least mean squares (LMS) filter or a projection method, as taught by Persson, because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Berlin’s correlation method and Persson’s least mean square method perform the same general and predictable function, the predictable function being synchronizing two signals. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Berlin’s correlation method by replacing it with Persson’s least mean square method. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Allowable Subject Matter
Claims 3 and 5 appear to avoid the prior art but remain rejected under section 112 and 101 above. They will be re-evaluated in light of the prior art based on whether or how the claims are amended. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684. The examiner can normally be reached Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.V.H./

/JONATHAN T KUO/Primary Examiner, Art Unit 3792